November 10, 2008 2 Forward-Looking Statements The information presented herein may contain predictions, estimates andother forward-looking statements within the meaning of Section 27A of theSecurities Act of 1933 and Section 21E of the Securities Exchange Act of1934.Although the Company believes that its expectations are based onreasonable assumptions, it can give no assurance that its goals will beachieved. Important factors that could cause actual results to differ materially fromthose included in the forward-looking statements include the timing andextent of changes in commodity prices for oil and gas, the need to developand replace reserves, environmental risks, competition, governmentregulation and the ability of the Company to meet its stated businessgoals. 3 Company Overview Abraxas Petroleum Corporation •NASDAQ: AXAS •Market capitalization ~ $90 million •$0 debt * •Options: CBOE and
